 



*** CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER
17 C.F.R. SECTIONS 200.80(b)(4) AND 240.24b-2.

Exhibit 10.84

EXECUTION COPY

LICENSE AGREEMENT

This agreement (“Agreement”) is entered into this September 30, 2004 by and
between

bioMérieux B.V. (hereinafter referred to as “bioMérieux”), a corporation of the
Netherlands, having its principal place of business at Boseind 15, 5281 RM
Boxtel, the Netherlands,

and

Gen-Probe Incorporated (hereinafter referred to as “Licensee”), a corporation of
Delaware, having its registered offices at 10210 Genetic Center Drive, San
Diego, California 92121, USA,

WHEREAS, bioMérieux is granted and owns certain rights with respect to Factor II
(Mutated) and Factor V (Mutated), each as defined below ; and

WHEREAS, Licensee wishes to acquire certain rights under the Patents (as defined
below) for the purpose of developing, manufacturing, using and selling nucleic
acid tests for use on its nucleic acid diagnostics platforms.

NOW THEREFORE, the parties agree as follows:



1.   DEFINITIONS   1.1.   The term “Affiliate” means a corporation or other
legal entity that controls, is controlled by or is under common control with a
party to this Agreement directly or indirectly through one or more
intermediaries. For purposes of this definition, “control” means the legal or
beneficial ownership, directly or indirectly, of more than fifty percent (50%)
of the outstanding equity securities of a corporation which are entitled to vote
in the election of directors or persons performing similar functions, or of more
than fifty percent (50%) interest in the net assets or profits of an entity
which is not a corporation; provided however, that any such corporation or legal
entity shall cease to be deemed an “Affiliate” for purposes of this Agreement at
such time as the relevant party hereto ceases to maintain the aforesaid level of
ownership or control of such corporation or legal entity.   1.2.   The term
“bioMérieux Background Technology” means all proprietary technology owned by
bioMérieux, or to which bioMérieux has license rights from any third party,
other than the Patents, which is in existence as of the Effective Date or which
is invented, developed or reduced to practice at any time after the Effective
Date.

Page 1 of 18



--------------------------------------------------------------------------------



 



1.3.   The term “Calendar Quarter” means, during the term of this Agreement, the
calendar quarter beginning on each January 1, April 1, July 1 or October 1 of
each Calendar Year, without regard to whether such dates are otherwise business
days, and “Calendar Year” shall mean each calendar year during the term of this
Agreement.   1.4.   The term “Effective Date” means the date first set forth
above.   1.5.   The term “Exchange Rate” means with respect to any amount to be
converted from a foreign currency into U.S. dollars or vice versa hereunder, the
conversion rate for the relevant foreign currency for the last business day of
the relevant Calendar Quarter for which a payment is due hereunder, as reported
in the Wall Street Journal (European Edition).   1.6.   The term “Factor II
(Mutated)” means the Factor II gene, which comprises the single mutation as
described in the relevant patent listed in Exhibit A-2, and/or the corresponding
protein expressed by said gene, said single mutation to be used for the
detection of a condition associated with thrombosis.   1.7.   The term “Factor
II (Mutated) Patents” means the (a) patent of bioMérieux specified in
Exhibit A-2, (b) all other United States and foreign patents of bioMérieux
issuing on or after the date hereof which rely for priority on one or more
patent applications in the priority claim of the patent specified in
Exhibit A-2, as well as (c) any substitutions, continuations, continuations in
part, renewals, reissues, revisions, confirmations or registrations, extensions,
re-examinations, amendments and divisions of any of the patents or patent
applications identified in sub-clauses (a) and (b) of this Section 1.7.   1.8.  
The term “Factor V (Mutated)” means the Factor V gene, which comprises the
single mutation as described in the relevant patents listed in Exhibit A-1,
and/or the corresponding Factor V/Va protein expressed by said gene, said single
mutation to be used for the detection of a condition associated with a poor
anticoagulant response to activated protein C.   1.9.   The term “Factor V
(Mutated) Patents” means (a) patents and/or patent applications of bioMérieux
specified in Exhibit A-1 and any patents subsequently granted to such
applications, (b) all other United States and foreign patents of bioMérieux
issuing on or after the date hereof which rely for priority on one or more
patent applications in the priority claim of any of the patents specified in
Exhibit A-1, as well as (c) any substitutions, continuations, continuations in
part, renewals, reissues, revisions, confirmations or registrations, extensions,
re-examinations, amendments and divisions of any of the patents or patent
applications identified in sub-clauses (a) and (b) of this Section 1.9 and
foreign counterparts of all of the foregoing.   1.10.   The term “Field” means
[...***...], including, without limitation, [...***...].   1.11.   The term
“First Commercial Sale” means the first commercial sale by Licensee or any of
its Affiliates of any Product for consideration (and not for research and
development demonstration, government approval, testing or promotional
purposes).   1.12.   The term “Improvements” means all inventions, discoveries,
technology and information of any type whatsoever, made during the term of this
Agreement by or for Licensee or its Affiliates which are set forth in a patent
application and which utilise, incorporate, are derived

***Confidential Treatment Requested

Page 2 of 18



--------------------------------------------------------------------------------



 



    from or are based on any Patents licensed hereunder, or which could not be
conceived, developed or reduced to practice by Licensee or its Affiliates
without the use or aid of the Patents licensed hereunder.   1.13.   The term
“Licensee Background Technology” means all proprietary technology owned by
Licensee, or to which Licensee has license rights from any third party, which is
in existence as of the Effective Date or which is invented, developed or reduced
to practice, in each case without the use or aid of the Patents or any
Improvements, at any time after the Effective Date.   1.14.   The term “Licensee
Instrument” means any diagnostic platform of Licensee for nucleic acid testing
which is designed to run more than [...***...] per day, to the exclusion of any
other instrument.   1.15.   The term “Net Sales” means the aggregate amount of
revenues derived by Licensee and/or its Affiliates in connection with all
Products sold or otherwise disposed of to third parties (i.e., non-Affiliates of
Licensee) for consideration during a Royalty Period (provided that for any such
Product sold or otherwise disposed of, for consideration other than cash, the
sales price shall be deemed to be the average price at which identical or
similar assays are sold by Licensee or its Affiliates during the same Royalty
Period in bona fide “arms-length” transactions), in each case less only the
following:



  (i)   the amount of all value added taxes, excise taxes, sales taxes or
similar taxes (as applicable) actually paid by Licensee or its Affiliates in
connection with such Products sold; and     (ii)   an amount equal to
[...***...] of the face amount of the relevant invoice (excluding any of the
taxes described in subsection (i) above, to the extent included in such invoice)
for the Products, which shall be deemed to cover and shall be in lieu of all
usual deductions for trade, quantity and cash discounts, allowances or credits
for returned products, insurance, packaging, transport costs and custom duties.



    Sales or other transfers of Products to Affiliates or between Affiliates for
resale to third parties shall not be considered for the purpose of calculating
Net Sales of Products.   1.16.   The term “Patents” means the Factor II
(Mutated) Patents and the Factor V (Mutated) Patents, listed in Exhibit A
attached to this Agreement.   1.17.   The term “Products” means nucleic acid
assays that may be developed by or for Licensee or its Affiliates for operation
solely on the Licensee Instrument (and not on any other diagnostic system or
platform developed, marketed or sold by Licensee now or in the future), in each
case, the manufacture, use, importation and/or sale of which would, but for the
license granted herein, constitute an infringement of one or more Valid Claims
of the Patents.   1.18.   The term “Royalty Period” means the partial quarterly
period commencing on the date of the First Commercial Sale and each Calendar
Quarter thereafter.   1.19.   The term “Valid Claim” means any claim of the
issued and unexpired patents included within the Patents that has not been held
unenforceable or invalid by any court, governmental agency,

***Confidential Treatment Requested

Page 3 of 18



--------------------------------------------------------------------------------



 



    regulatory authority, arbitral tribunal or other body of competent
jurisdiction in any unappealable or unappealed decision.   2.   RIGHTS   2.1.  
bioMérieux hereby grants to Licensee, for the term of this Agreement, a
non-transferable, worldwide, non-exclusive license under the Patents for the
sole purpose of conducting research activities, developing, having developed
(subject to Section 2.7 hereof), manufacturing, having manufactured, using,
offering for sale, selling, having sold, exporting and/or otherwise
commercializing Products, solely under Licensee’s name and labels, each for
operation solely on and with a Licensee Instrument.   2.2.   The license granted
under Section 2.1 is granted only for the Field. No license is granted to
Licensee outside the Field.   2.3.   The license rights granted by bioMérieux to
Licensee under this Article 2 are without right to grant sublicenses, except
that Licensee shall have the right to sublicense such license rights to its
Affiliates (subject to all of the limitations and restrictions contained herein)
but without right to grant further sublicenses.   2.4.   Licensee hereby accepts
such license. Licensee shall use commercially reasonable efforts to pursue the
development and commercialization of the Products. Notwithstanding the
foregoing, if Licensee determines in its discretion, after undertaking good
faith development efforts, not to pursue the commercialization of any Product,
it shall promptly inform bioMérieux in writing of such determination.   2.5.  
The parties acknowledge and agree that, notwithstanding that only limited rights
have been granted to Licensee hereunder, certain Improvements may be discovered,
invented or created by Licensee through Licensee’s use of the Patents in the
manner contemplated by this Agreement. The following provisions shall govern all
Improvements made by Licensee:       a)     Licensee shall disclose in writing
to bioMérieux the existence of all Improvements promptly after the filing of any
patent application claiming any such Improvement which it may own, possess or
control at any time during the term of this Agreement. Simultaneous with such
notice, Licensee shall also furnish bioMérieux with a true and correct copy of
the applicable patent application.       b)     Subject to the remaining
provisions hereof, the Improvement shall be considered to be within the
technology of Licensee.       c)     Licensee may use such Improvements,
together with the Patents licensed to Licensee hereunder, only for those uses
and applications which do not require any further license of any bioMérieux
Background Technology or proprietary technologies of bioMérieux other than the
license rights to the Patents which are expressly granted under this Agreement,
it being the agreement of the parties that there are no implied license rights
created by this Agreement to any bioMérieux Background Technology or other
proprietary technologies of bioMérieux.

Page 4 of 18



--------------------------------------------------------------------------------



 



    d)     Licensee agrees not to assert its rights in any Improvement in such a
manner as would block or diminish bioMérieux’s rights to practice, independently
of such Improvement, the technology of bioMérieux directly related to the
technology with which such Improvement was made.       e)     Upon request by
bioMérieux, Licensee shall grant a nonexclusive, royalty-bearing license (with
the right to grant sublicenses to Affiliates) to bioMérieux to enable bioMérieux
to develop, have developed (subject to restrictions and limitations
substantially similar to those set forth in Section 2.7 hereof), make, have
made, use, sell, offer for sale, have sold, export and otherwise commercialize
products which use or include the Improvement. The nonexclusive license to be
granted hereunder shall include terms for the payment of commercially reasonable
royalties by bioMérieux to be negotiated by the parties in good faith. For
purposes of the preceding sentence, such “commercially reasonable terms” shall
give due recognition, in favour of bioMérieux, to the value of the technology of
bioMérieux with which the Improvement was made. Such “commercially reasonable
terms” shall also give due recognition, in favour of Licensee, to the value of
the inventive application of such technology that resulted in the Improvement.
BioMérieux and Licensee shall enter into a license agreement containing the
agreed upon license terms and conditions for all Improvements licensed to
bioMérieux pursuant to this Section 2.5(e). At bioMérieux’s request, Licensee
shall enter into separate license agreements (on the same terms and conditions
as the bioMérieux license agreement) with bioMérieux’s existing and future
licensees to enable such licensees of bioMérieux to develop, have developed
(subject to restrictions and limitations substantially similar to those set
forth in Section 2.7 hereof), make, have made, use, sell, offer for sale, have
sold, export and otherwise commercialize products which use or include the
applicable Improvement. For the avoidance of doubt, nothing contained herein
shall require Licensee to license to bioMérieux any Licensee Background
Technology or any other proprietary technologies of Licensee other than the
Improvement itself.   2.6.   Licensee shall mark all Products and package
inserts, intended for distribution to third parties, with appropriate notice of
patent coverage. Such reference shall be reasonably prominent.   2.7.  
Notwithstanding anything to the contrary in Section 2.1(c) or any other
provision of this Agreement, the “have developed” rights granted to Licensee
hereunder are subject to the following special restrictions and limitations:    
  a)     Any non-Affiliate of Licensee that performs development work with
respect to Products on behalf of Licensee or its Affiliates under Licensee’s
“have developed” rights shall not be granted any other rights by Licensee or its
Affiliates or perform any other duties or functions on behalf of Licensee or its
Affiliates with respect to such Products, including, without limitation, under
Licensee’s have made, selling, distribution or other commercialization rights
granted hereunder.       b)     If Licensee or its Affiliates wish to have any
non-Affiliate that is involved in the business of developing, manufacturing,
selling, distributing or otherwise commercializing in vitro diagnostic devices
perform development activities with respect to Products under Licensee’s “have
developed” rights, Licensee shall first obtain the prior written consent of
bioMérieux to such arrangement, which consent shall not be unreasonably withheld
by bioMérieux.

Page 5 of 18



--------------------------------------------------------------------------------



 



    c)     Licensee shall not, directly or indirectly, take any steps to
circumvent the restrictions on sublicensing rights and on “have developed”
rights under this Agreement, including, without limitation, by forming
partly-owned subsidiaries, joint venture entities or similar arrangements.   3.
  CONSIDERATION   3.1.   In partial consideration for the grant of the license
described in Article 2 of this Agreement, Licensee shall pay bioMérieux a
one-time upfront fee of one million US dollars (USD 1,000,000) within thirty
days of the Effective Date.   3.2.   In further consideration for the grant of
the license described in Article 2 of this Agreement, Licensee shall pay
bioMérieux a running royalty (the “Running Royalty(ies)”) based upon the Net
Sales derived by Licensee and its Affiliates from Products sold or otherwise
disposed of by Licensee and its Affiliates during each Royalty Period as
follows:       a)     Until such time as the cumulative amount of Net Sales
realized by Licensee or its Affiliates from all sales of Products made during a
given Calendar Year exceeds [...***...] US Dollars [...***...] in the aggregate
(the “First Annual Royalty Threshold”), the applicable running royalty rate for
Products shall be [...***...] of Net Sales generated from the sale of Products;
      b)     After the First Annual Royalty Threshold has been exceeded in a
given Calendar Year and, thereafter, until such time as the cumulative amount of
Net Sales realized by Licensee or its Affiliates from all sales of Products made
during such Calendar Year reaches but does not exceed [...***...] US Dollars
[...***...] in the aggregate (the “Second Annual Royalty Threshold”), the
applicable running royalty rate for Products shall be [...***...] of Net Sales
generated from the sale of Products;       c)     After the Second Annual
Royalty Threshold has been exceeded in a given Calendar Year and, thereafter,
for the remainder of that Calendar Year, the applicable running royalty rate for
Products shall be [...***...] of Net Sales generated from the sale of Products.
  3.3.   a) The rates defined in Section 3.2 shall apply whether the Product is
intended for the detection of either or both of the Factor II (Mutated) and the
Factor V (Mutated) in one single test-procedure.       b) Running Royalties
shall accrue hereunder when Products are sold to any non-Affiliates of Licensee
and shall be computed based on the end-user sales price, except for sales made
through any third party (i.e., non-Affiliate) distributors of Licensee, which
shall be based on the actual sales price to such distributors.       c) For
purposes of the U.S. dollar thresholds set forth above, Net Sales recorded in
Euros or currencies other than the U.S. dollar on the books and records of
Licensee for a given period shall be aggregated and then converted into U.S.
dollars using the applicable Exchange Rate for such period. The resulting U.S.
dollar amount shall then be used to determine the applicable running royalty
rate as set forth above. The actual running royalties payable to

***Confidential Treatment Requested

Page 6 of 18



--------------------------------------------------------------------------------



 



    bioMérieux shall be determined by multiplying such U.S. dollar amounts times
the applicable running royalty rate. All running royalty payments to bioMérieux
shall be made in United States dollars, regardless of the currency in which they
were earned or recorded in the books and records of Licensee and its Affiliates.
      d) Running royalties shall accrue on Products only to the extent that
Licensee or its Affiliates manufacture, have manufactured, use, sell, offer to
sell, have sold, export or otherwise dispose of such Products in a country in
which such act would infringe a Valid Claim in that country but for the license
rights granted hereunder. For further clarification, if, by way of example, a
Product is manufactured (or have manufactured) in one or more countries in which
such acts would not, even if the license rights granted herein were not granted,
constitute an infringement of any Valid Claims of the Patents in those
countries, but such Product is sold (or have sold or otherwise disposed) of in a
country in which such act would, but for the license rights granted herein,
constitute an infringement of one or more Valid Claims of the Patents in that
country, then such sales of such Products by Licensee or its Affiliates shall be
considered for the purpose of calculating Net Sales hereunder and shall attract
a running royalty. Moreover, if, by way of further example, a Product is
manufactured (or have manufactured) in one or more countries in which such acts
would, but for the license granted herein, constitute an infringement of one or
more Valid Claims of the Patents in those countries, and such Product is sold
(or have sold or otherwise disposed of) in a country in which such act would
not, even if the license rights granted herein were not granted, constitute an
infringement of any Valid Claims of the Patents in that country, then such sales
of such Products by Licensee or its Affiliates shall be considered for the
purpose of calculating Net Sales hereunder and shall attract a running royalty.
However, if, by way of a final example, a Product is manufactured (or have
manufactured) and sold (or have sold or otherwise disposed of) in one or more
countries in which such acts would not, even if the license rights granted
herein were not granted, constitute an infringement of any Valid Claims of the
Patents in those countries, then such sales of such Products by Licensee or its
Affiliates shall not be considered for the purpose of calculating Net Sales
hereunder and shall not attract a running royalty hereunder.       e) For
clarity of understanding, for the purpose of determining whether Net Sales have
reached or exceeded the cumulative Net Sales thresholds set forth in
Sections 3.2(a), (b) and (c), Net Sales shall be calculated on a separate annual
basis during each Calendar Year, and no amounts from one Calendar Year shall be
carried over into any subsequent Calendar Year.   3.4.   The payment in
Section 3.1 shall be non-refundable and non-deductible and shall not act as
prepaid royalties creditable towards any Running Royalty.   3.5.   Licensee
agrees to keep and cause its Affiliates to which sublicenses have been granted
hereunder to keep accurate records and books of account in accordance with US
generally accepted accounting principles, showing the information required to
permit calculation of Net Sales and Running Royalties under this Article 3 and
the verification of said calculation. These books and records shall be preserved
for at least three (3) years from the date of the Running Royalty payments to
which they pertain.   3.6.   On or before the [...***...] day of each Calendar
Quarter during the term hereof, Licensee shall prepare and send to bioMérieux
Business Development Department, 69280 Marcy l’Etoile, France, Fax n°
[...***...], Running Royalty reports for the previous quarter. Said

***Confidential Treatment Requested

Page 7 of 18



--------------------------------------------------------------------------------



 

]

    Running Royalty reports shall disclose Licensee’s (a) gross sales and Net
Sales derived from Products sold during the applicable Royalty Period and
attracting royalties hereunder segregated to show such gross sales and Net Sales
derived from Products the development, manufacture or sale (as applicable) of
which would, but for the license granted hereunder, constitute an infringement
of (i) the Factor II (Mutated) Patents, (ii) the Factor V (Mutated) Patents and
(iii) both the Factor II Mutated Patents and the Factor V (Mutated) Patents,
each on a country-by-country basis and (b) total Net Sales derived from Products
sold since the beginning of the relevant Calendar Year, and attracting royalties
hereunder, and shall show the amount of Running Royalty due to bioMérieux for
the applicable Royalty Period. Licensee shall include payment of the amount of
Running Royalties shown to be due together with the Running Royalty report.  
3.7.   During the term of this Agreement and for a period of [...***...]
thereafter, upon not less than [...***...] written notice, Licensee agrees to
permit an independent public accounting firm appointed by bioMérieux (except one
to whom Licensee has a reasonable objection), to enter upon the premises of
Licensee and its Affiliates (but no more than once during each fiscal year of
Licensee) during all usual business hours at an agreed upon time in order to
inspect the books and records of Licensee and its Affiliates to which
sublicenses have been granted for the purpose of determining the accuracy of all
royalty reports delivered by Licensee to bioMérieux and the calculation of
Running Royalties.       The independent public accounting firm shall disclose
to bioMérieux and Licensee whether any discrepancy in Running Royalties payment
has been found and the amount of such discrepancy. All information disclosed to
or obtained by the independent public accounting firm shall be disclosed only to
bioMérieux and Licensee (except as required by applicable law or by any court,
governmental agency or regulatory authority) and shall be held in confidence by
such independent accounting firm.       In the event that audited results
establish that the Running Royalties have been underpaid by Licensee by
[...***...] or more of the amount of Running Royalties actually paid for any
Royalty Period, Licensee shall bear the costs of such audit. Otherwise such
costs of audit shall be fully borne by bioMérieux. In any case, Licensee shall
promptly pay to bioMérieux any underpayment of Running Royalties and bioMérieux
shall issue a credit for any overpayment of Running Royalties, irrespective of
the percentage or amount of such underpayment or overpayment.   3.8.   Payment
of all Running Royalties hereunder shall be made in US dollars. In the event
that any amount due to bioMérieux by Licensee hereunder is not paid when due,
Licensee shall on bioMérieux’s demand pay to bioMérieux interest on overdue
amount at the rate of [...***...] per annum from the due date of such amount
until the date such overdue payment is actually received by bioMérieux.   3.9.  
Payment of lump sum fees and Running Royalties due under this Agreement, are to
be made to bioMérieux B.V., Boxtel, the Netherlands, to its account with
[...***...], Rotterdam, the Netherlands, account no. [...***...], without
deduction of exchange fees and bank commissions charged by any domestic or
foreign sending bank.

***Confidential Treatment Requested

Page 8 of 18



--------------------------------------------------------------------------------



 



3.10.   In the event that Licensee is required to withhold taxes imposed on any
payment to bioMérieux hereunder by virtue of applicable law or regulations in
the USA and/or in a country in which its Affiliate sublicensed hereunder is
located, then such withholding tax shall be paid by Licensee to the appropriate
tax authorities on a timely basis by deducting it from the payment due to
bioMérieux, and Licensee shall provide bioMérieux with satisfactory
documentation and/or tax receipts on such withholdings supporting such payment
of taxes as may be required by Gen-Probe for its tax records or to obtain a tax
credit or such other tax relief as may be available. Upon request by bioMérieux,
Licensee shall cooperate with bioMérieux in obtaining a tax credit and/or a
reduced tax rate under any applicable international tax convention.   4.  
DURATION   4.1.   This Agreement shall become effective on the Effective Date
and shall, without prejudice to an earlier termination pursuant to this
Agreement, remain in effect until the expiration of the last to expire of the
Patents.   4.2.   In the event either party breaches this Agreement in any
material respect, the other party may, in addition to all other rights and
remedies it may have, terminate this Agreement by written notice. Such
termination shall become effective on the date set forth in the notice of
termination, but in no event shall it be earlier than [...***...] from the date
of mailing thereof and shall have no effect if the breach has been cured within
the said period of notice.   4.3.   If one of the parties hereto becomes
insolvent or makes an assignment for the benefit of creditors or proceedings in
voluntary or involuntary bankruptcy (which is not stayed or dismissed within
[...***...] after service of notice of such proceeding upon such party) are
instituted on behalf of or against said party or a Receiver or Trustee of said
party’s property is appointed, this Agreement may be terminated with immediate
effect by written notice by the other party without any notice period.   4.4.  
bioMerieux may terminate this Agreement with immediate effect in the event that
Licensee, without the prior written consent of bioMerieux, assigns or transfers,
in whole or in part, this Agreement to a third party in violation of Article 9
hereof.   4.5.   bioMérieux may terminate this Agreement with immediate effect
in the event that Licensee challenges the validity of the Patents.   4.6.   Upon
the termination of this Agreement, any of the Products in inventory and not sold
shall be deemed sold on the day such termination becomes effective and Running
Royalties shall be due thereon as provided for in Article 3.   4.7.   All
licenses granted to Licensee hereunder shall terminate upon termination of this
Agreement, except for the right to sell and have sold Products with respect to
which Running Royalties have been paid pursuant to Section 4.6 above.   4.8.  
The expiration or termination of this Agreement shall not relieve Licensee from
its obligation to pay bioMérieux all amounts, including Running Royalties, that
shall have accrued up to the effective date of expiration or termination.

***Confidential Treatment Requested

Page 9 of 18



--------------------------------------------------------------------------------



 



5.   ENTIRETY CLAUSE       This Agreement sets forth the entire agreement
between the parties hereto relating to the subject matter of this Agreement
(i.e., the grant of the license under the Patents and the development,
manufacture, use, sale, export and/or commercialization of the Products) and
supersedes all prior agreements and documents pertaining thereto. This Agreement
may be modified only by a written document signed by the authorised
representatives of each party.   6.   WARRANTY   6.1.   bioMérieux warrants to
Licensee that it has the full right and power to grant the license to Licensee
as set forth in this Agreement and that, to the best of its knowledge, the
Patents are subsisting under applicable law as of the Effective Date.   6.2.  
EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 6.1. HEREIN, bioMérieux MAKES NO
REPRESENTATIONS AND GIVES NO WARRANTIES, EITHER EXPRESS OR IMPLIED, ARISING BY
LAW OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.       In particular, with
no limitation, nothing in this Agreement will be construed as :



  (i)   A warranty or representation by bioMérieux as to the validity or scope
of the Patents;     (ii)   A warranty or representation that anything made,
used, sold or otherwise disposed of under the license granted in this Agreement
is or will be free from infringement of third parties’ intellectual or
industrial property rights;     (iii)   Conferring the right to use in
advertising, publicity, or otherwise any trademark, trade name, or any
contraction, abbreviation, simulation, or adaptation thereof, of bioMérieux; or
    (iv)   Conferring by implication, estoppel, or otherwise any license or
rights under any patents of bioMérieux other than the Patents.



6.3.   IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL,
EXEMPLARY OR CONSEQUENTIAL DAMAGES, LOSSES, COSTS OR EXPENSES OF ANY KIND,
HOWEVER CAUSED ON ANY THEORY OF LIABILITY AND WHETHER BASED IN CONTRACT OR TORT
(INCLUDING NEGLIGENCE), INCLUDING LOST PROFITS OR REVENUES AND LOSS OF GOODWILL,
REGARDLESS OF WHETHER SUCH PARTY KNOWS OR HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES OR LOSSES.   6.4.   In the event Licensee becomes aware of
infringement of the Patents by a third party, it will promptly notify bioMérieux
thereof.

Page 10 of 18



--------------------------------------------------------------------------------



 



    bioMérieux intends to use such reasonable efforts, as it in its sole
discretion determines, to pursue infringers and enforce its rights under the
Patents. Licensee, at bioMérieux’s request, shall render all reasonable
assistance and cooperation in that regard. Any recoveries resulting from such
action by bioMérieux shall be bioMérieux’s property.   6.5   Each party
represents and warrants to the other that it is a validly existing corporation
in good standing under its jurisdiction of incorporation and has all requisite
power, authority and legal right to enter into this Agreement, and to perform
its obligations set forth herein.   6.6   Each party represents and warrants to
the other that the execution, delivery and performance by it (a) have been duly
authorized by all necessary corporate or other actions of it, and (b) do not
contravene, conflict with or result in a breach of any permit, authorization or
license, any charter or any other organizational document, or any law,
regulation, judgment, order, agreement or legal or contractual obligations or
restriction binding on or otherwise affecting it.   6.7   Each party represents
and warrants to the other that this Agreement constitutes a valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by the principles governing the availability of equitable
remedies.   6.8   Each party represents and warrants to the other that there is
no action, suit, dispute or governmental, administrative, arbitration or
regulatory proceeding pending or, to such party’s knowledge, threatened against
or relating to such party which, in each case, could prevent such party from
carrying out its obligations under this Agreement.   7.   APPLICABLE LAW AND
DISPUTE RESOLUTION   7.1.   This Agreement shall be deemed to have been made in
and shall be construed in accordance with the laws of the Netherlands, for all
matters other than scope and validity of any Patents, as to which the laws of
the particular country where such Patents are in dispute shall apply.   7.2.  
The parties shall attempt in good faith to resolve promptly any dispute arising
out of or relating to this Agreement by negotiation in the ordinary course of
business. If the matter can not be resolved in the normal course of business
either party may give the other party written notice of any such dispute not
resolved, promptly after which the dispute shall be referred to more senior
executives of each of the parties, who shall likewise attempt to resolve the
dispute by good faith negotiation.   7.3.   If, despite the parties’ good faith
efforts, the dispute has not been resolved by negotiation within [...***...] of
the disputing party’s written notice, or if the parties fail to undertake
negotiations within [...***...] as from such notice, the parties may seek to
settle the dispute by non-binding mediation under the supervision of and in
accordance with the CPR Mediation Procedure for Business Disputes in Europe. For
that purpose, either party may notify the other of its willingness to start a
non-binding mediation procedure and the other party shall have [...***...] from
such notice to reply in writing whether it accepts or refuses to start such a

***Confidential Treatment Requested

Page 11 of 18



--------------------------------------------------------------------------------



 



    mediation process. In case of acceptance, the parties shall request the CPR
to appoint an independent mediator in accordance with the aforementioned
mediation procedures. The language of mediation shall be English and the seat of
mediation shall be agreed upon by both parties and, in the event parties do not
timely agree, the seat will be determined by the mediator.       Each party
retains the right at any time, by giving written notice to the other, to stop
any ongoing mediation procedure.   7.4.   If the dispute has not been resolved
by non-binding means as provided in Section 7.3 above within ninety (90) days of
notice of an unresolved dispute or if one of the parties has informed the other
party in writing that it is not willing to start or proceed with the mediation
as contemplated in Section 7.3 hereof or if either party has informed the other
of its decision to stop any ongoing mediation procedure, the dispute shall be
finally and exclusively settled by arbitration in The Hague, or any other
mutually agreed upon venue under the Rules of Arbitration of the International
Chamber of Commerce. The arbitration shall be before a single arbitrator
selected jointly by the parties, provided that if the parties are unable to
agree upon such single arbitrator, the arbitration shall be conducted before
three arbitrators, with each party to select one arbitrator and with the third
arbitrator to be appointed in accordance with the ICC Rules. The language of the
arbitration shall be English. The arbitrator(s) shall not have the power to
award punitive damages under this Agreement. The award shall be final, binding
and enforceable by any court having jurisdiction for that purpose. Except to the
extent entry of judgment and any subsequent enforcement may require disclosure,
and except as may be required by law or under the rules of any securities
exchange on which a party’s securities are traded, each party shall hold in
confidence all matters relating to the non-binding mediation (if any) and the
arbitration, including the award.   7.5.   This Article shall, however, not be
construed to limit or to preclude either party from bringing any action in any
courts in The Hague or any other court having competent jurisdiction for
injunctive or other provisional relief as necessary or appropriate.   8.  
MISCELLANEOUS PROVISIONS   8.1.   All notices which shall or may be given
hereunder shall be in writing in English and shall be made by prepaid registered
mail or express courier or fax (confirmed by registered mail or express courier)
addressed to the recipient at the addresses herein stated, or at such other
address as a party may from time to time designate by notice to the other party
in accordance with this Section 8.1:



      bioMérieux B.V.
Boseind 15
5281 RM Boxtel
The Netherlands
Fax: +31 411 654246
Attn. : Managing Director

With copy to Legal Department bioMérieux

Page 12 of 18



--------------------------------------------------------------------------------



 



      Marcy l’Etoile 69280 FRANCE
Fax: +33 478 87 53 70
Attn.: Corporate General Counsel

and

Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, California 92121
USA
Fax.: (858) 410-8901
Attn.: Chairman



8.2.   The invalidity or unenforceability of any terms of this Agreement under
any applicable law shall not affect the validity of its remaining terms. In such
case, the parties shall agree without delay on a valid and enforceable
substitute term which shall approximate as closely as possible the purpose of
the invalid or unenforceable term.   8.3.   This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, and all of
which together shall be deemed to be one and the same instrument.   8.4.  
Nothing in this Agreement, express or implied, is intended to confer on any
person other than the parties and their Affiliates or their respective
successors or permitted assigns, any benefits, rights or remedies.   8.5.   All
headings in this Agreement are for convenience only and shall not affect the
meaning of any provision hereof.   8.6.   This Agreement may be translated into
one or more languages for the convenience of the parties, provided that the
English language version shall be controlling for all purposes hereunder. All
reports, data, information, notices, schedules, plans, records and other
information required to be provided pursuant to this Agreement by any party to
this Agreement will be in the English language.   9.   ASSIGNMENT      
bioMérieux shall have the right to assign this Agreement to, or delegate its
obligations hereunder to be performed by, any successor, Affiliate of bioMérieux
or third party. This Agreement is not assignable by Licensee without the prior
written consent of bioMérieux, which consent may be withheld in bioMérieux’s
sole discretion.   10.   HOLD HARMLESS       Licensee shall defend, indemnify
and hold harmless bioMérieux from and against any and all claims, demands,
damages, losses and expenses, including attorney’s fees arising from or in
connection with the development, manufacture, use or sale of the Products.

Page 13 of 18



--------------------------------------------------------------------------------



 



11.   CONFIDENTIALITY   11.1.   Each party to this Agreement agrees that any
information obtained by it from the other party pursuant to this Agreement which
is designated by the disclosing party as confidential and the major terms of
this Agreement shall, except otherwise required by law, a court or
administrative order or the rules of any securities exchange on which such
party’s securities are traded, be kept in the strictest confidence and shall
only be used for the proper performance of this Agreement, except that this
confidentiality obligation shall not apply to:



  a)   information which is or becomes generally available to the public
otherwise than by breach of this Agreement; or     b)   information which the
recipient can demonstrate was in its possession at the date of receipt thereof;
or     c)   information which was lawfully received by the recipient from a
third party having the legal right to transmit the same; or     d)   information
which is independently developed by the recipient without the use of any
confidential information of the disclosing party.



11.2.   In the event the recipient is required by judicial or administrative
process to disclose confidential information of the other party, it shall
promptly notify said party thereof so that said party may oppose such process or
reduce the scope of such disclosure.   11.3.   The foregoing secrecy and limited
use obligations shall cease [...***...] after termination or expiration of this
Agreement.   11.4.   Neither party shall issue any press release or other
publicity materials, or make any external presentations with respect to the
existence, terms and conditions of this Agreement without the prior written
consent of the other party which shall not be unreasonably withheld.
Notwithstanding the foregoing obligations of confidentiality in this Article 11,
each party may determine in its respective reasonable discretion to file this
Agreement with the Security and Exchange Commission or any foreign equivalent
(e.g., in a Quarterly Report on Form 10-Q or Annual Report on Form 10-K or any
foreign equivalent) or as otherwise required by law, regulation or the rules of
any securities exchange on which such party’s securities are traded. The filing
party shall seek confidential treatment for at least the financial terms hereof
in connection with any such filing, subject to applicable law, regulation or
rule of any applicable securities exchange, and shall so notify the other.

***Confidential Treatment Requested

[Remainder of page intentionally left blank.]

Page 14 of 18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers in duplicate the day, month and year first written
above.

     
bioMérieux b.v.
  Gen-Probe Incorporated
 
   
/s/ Benoit Adelus
  /s/ Henry L. Nordhoff

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By : Benoît ADELUS
  By : Henry L. Nordhoff
Title : Director
  Title : Chief Executive Officer and Chairman

Page 15 of 18



--------------------------------------------------------------------------------



 



Exhibit A
Patents

Factor V (Mutated) Patents - A-1
Factor II (Mutated) Patents - A-2

See list attached below

Page 16 of 18



--------------------------------------------------------------------------------



 



Exhibit A-1

Family Case Print – Case No: 00726
22/07/2004

Title :[...***...]

Inventor(s) :Bertina, R.M.          Reitsma, P.H.
Internal reference:Factor V
Site:Boxtel
Keyword: Factor V Leiden
Current owner: RUL
Applicant: RUL
Second owner:
Second applicant:
Attorney:CAUCAL Laurent
Ext. Agent:Arnold & Siedsma

***********************************************************************************************************

                                  Ctry   Sub   Status   App.   App.   Grant  
Patent   Expiration   Business unit Code

--------------------------------------------------------------------------------

  Status

--------------------------------------------------------------------------------

  Code

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Code

--------------------------------------------------------------------------------

[...***...]
                               

***Confidential Treatment Requested

Page 17 of 18



--------------------------------------------------------------------------------



 



Exhibit A-2

Family Case Print – Case No: 00778
22/07/2004

Title :[...***...]

Inventor(s) :Poort, S.R.          Rosendaal, F.R.          Reitsma,
P.H.          Bertina, R.M.
Internal reference:Thrombosis risk factor
Site:Boxtel
Keyword: Factor II Hemostasis Thrombosis Prothrombin
Current owner: RUL
Applicant: RUL
Second owner:
Second applicant:
Attorney:CAUCAL Laurent
Ext. Agent:Arnold & Siedsma

***********************************************************************************************************

                                  Ctry   Sub   Status   App.   App.   Grant  
Patent   Expiration   Business unit Code

--------------------------------------------------------------------------------

  Status

--------------------------------------------------------------------------------

  Code

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Code

--------------------------------------------------------------------------------

[...***...]
                               

***Confidential Treatment Requested

Page 18 of 18